Exhibit 10.2

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of September 10, 2014, is
entered into by and between Plymouth Industrial REIT, Inc., a Maryland
corporation (the "Company), and Jeffrey E. Witherell (the "Executive").

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.      Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive's employment hereunder shall be for a term
(the "Employment Period") commencing on the date hereof (the "Effective Date")
and ending on the third anniversary of the Effective Date (the "Initial
Termination Date"). If not previously terminated, the Employment Period shall
automatically be extended for one (1) additional year on the Initial Termination
Date and on each subsequent anniversary of the Initial Termination Date (each
such extension, a "Renewal Term"), unless either party elects not to so extend
the Employment Period by notifying the other party, in writing, of such election
(a "Non-Renewal") at least sixty (60) days prior to the last day of the
then-current Employment Period. The Executive's employment hereunder is
terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof.

2.      Terms of Employment.

(a)      Position and Duties.

(i)      Role and Responsibilities. During the Employment Period, the Executive
shall serve as Chief Executive Officer of the Company, and shall perform such
employment duties as are usual and customary for such position. The Executive
shall report directly to the Board of Directors of the Company (the "Board"). In
addition, during the Employment Period, the Company shall cause the Executive to
be nominated to stand for election to the Board at any meeting of stockholders
of the Company during which any such election is held and the Executive's term
as director will expire if he is not reelected; provided, however, that the
Company shall not be obligated to cause such nomination if any of the events
constituting Cause (as defined below) have occurred and not been cured. Provided
that the Executive is so nominated and is elected to the Board, the Executive
hereby agrees to serve as a member of the Board. At the Company's request, the
Executive shall serve the Company and/or its subsidiaries, including Plymouth
Industrial OP, LP, and affiliates in other capacities in addition to the
foregoing, consistent with the Executive's position as Chief Executive Officer
of the Company. In the event that the Executive, during the Employment Period,
serves in any one or more of such additional capacities, the Executive's
compensation shall not be increased beyond that specified in Section 2(b)
hereof. In addition, in the event the Executive's service in one or more of such
additional capacities is terminated, the Executive's compensation, as specified
in Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Executive otherwise remains
employed under the terms of this Agreement.

 

 

 

(ii)      Exclusivity. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote his full business time and attention to the business and
affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to:
(A) serve on boards, committees or similar bodies of charitable or nonprofit
organizations, (B) fulfill limited teaching, speaking and writing engagements,
and (C) manage his personal investments, in each case, so long as such
activities do not individually or in the aggregate materially interfere or
conflict with the performance of the Executive's duties and responsibilities
under this Agreement.

(iii)      Principal Location. During the Employment Period, the Executive shall
perform the services required by this Agreement at the Company's principal
offices located in Boston, Massachusetts (the "Principal Location"), except for
travel to other locations as may be necessary to fulfill the Executive's duties
and responsibilities hereunder.

(b)      Compensation, Benefits, Etc.

(i)      Base Salary. During the Employment Period, the Executive shall receive
a base salary (the "Base Salary") of $300,000 per annum. The Base Salary shall
be reviewed annually by the Compensation Committee of the Board (the
"Compensation Committee") and may be increased from time to time by the
Compensation Committee in its sole discretion. The Base Salary shall be paid in
accordance with the Company's normal payroll practices for executive salaries
generally, but no less often than monthly. The Base Salary may be increased in
the Compensation Committee's discretion, but not reduced, and the term "Base
Salary" as utilized in this Agreement shall refer to the Base Salary as so
increased.

(ii)      Annual Cash Bonus. In addition to the Base Salary, the Executive shall
be eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an "Annual Bonus")
under the Company's bonus plan or program applicable to senior executives. The
Executive's target Annual Bonus shall be set at one hundred percent (100%) of
the Base Salary in effect for the relevant year (the "Target Bonus"). The actual
amount of any Annual Bonus shall be determined by reference to the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as determined by the Compensation Committee. Payment of any Annual
Bonus(es), to the extent any Annual Bonus(es) become payable, will be contingent
upon the Executive's continued employment through the applicable payment date,
which shall occur on the date on which annual bonuses are paid generally to the
Company's senior executives.

2

 

 

(iii)      Equity Compensation.

(A)      On or as soon as practicable following the date of the closing of the
Company's initial public offering (the "Offering Date"), the Company shall issue
to the Executive an award of Restricted Stock (as defined in the Company’s 2014
Incentive Award Plan (the “Plan”)) with respect to the number of shares of the
Company's common stock, par value $0.01 per share (the "Common Stock"), equal to
the quotient obtained by dividing (x) $950,000 by (y) the initial public
offering price of a share of Common Stock (the "Restricted Stock Award").
Subject to the Executive's continued service with the Company through the
applicable vesting date, 25% of the Restricted Stock Award shall vest and become
nonforfeitable on each of the first, second, third and fourth anniversaries of
the Offering Date. The terms and conditions of the Restricted Stock Award shall
be set forth in a separate award agreement in a form prescribed by the Company
(the "Restricted Stock Award Agreement"), to be entered into by the Company and
the Executive, which shall evidence the grant of the Restricted Stock Award.

(B)      In addition, in calendar year 2015 and each calendar year of the
Company during the Employment Period after 2015, the Executive shall be eligible
to receive an annual equity award pursuant to the Plan or an applicable
successor incentive award plan, to be determined, in all events, by the
Compensation Committee in its sole discretion.

(C)      In addition, in calendar year 2015 and each calendar year of the
Company during the Employment Period after 2015, the Executive shall be eligible
to receive an annual equity award pursuant to the Plan or an applicable
successor incentive award plan, to be determined, in all events, by the
Compensation Committee in its sole discretion.

(iv)      Benefits. During the Employment Period, the Executive (and the
Executive's spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in and be
covered under the health and welfare benefit plans and programs maintained by
the Company for the benefit of its senior executive officers from time to time,
pursuant to the terms of such plans and programs including any medical, life,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. During the Employment Period, the
Company shall provide the Executive and the Executive's eligible dependents, at
the Company's sole expense, with coverage under its group health plans;
provided, however, that the Company shall determine, in its sole discretion,
whether such coverage shall be paid for by the Company (in excess of subsidies
provided generally to plan participants) if such payments by the Company would
result in penalties assessed against the Company or the Executive under
applicable law (including, without limitation, pursuant to Section 2716 of the
Public Health Service Act) and/or the imposition of taxes on benefits payable
under such group health plan(s). In addition, during the Employment Period,
Executive shall be eligible to participate in any retirement, savings and other
employee benefit plans and programs maintained from time to time by the Company
for the benefit of its senior executive officers. Nothing contained in this
Section 2(b)(iv) shall create or be deemed to create any obligation on the part
of the Company to adopt or maintain any health, welfare, retirement or other
benefit plan or program at any time or to create any limitation on the Company's
ability to modify or terminate any such plan or program.

3

 

 

(v)      Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.

(vi)      Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.

(vii)      Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its senior executives, but in no event
shall the Executive accrue less than four (4) weeks of vacation per calendar
year (pro-rated for any partial year of service); provided, however, that the
Executive shall not accrue any vacation time in excess of four (4) weeks (twenty
(20) business days) (the "Accrual Limit"), and shall cease accruing vacation
time if the Executive's accrued vacation reaches the Accrual Limit until such
time as the Executive's accrued vacation time drops below the Accrual Limit.

3.      Termination of Employment.

(a)      Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period. Either
the Company or the Executive may terminate the Executive's employment in the
event of the Executive's Disability during the Employment Period. For purposes
of this Agreement, "Disability" shall mean that the Executive has become
entitled to receive benefits under an applicable Company long-term disability
plan or, if no such plan covers the Executive, Disability shall mean the absence
of the Executive from the Executive's duties with the Company on a full-time
basis for ninety (90) consecutive days or for a total of one hundred eighty
(180) days in any twelve (12)-month period, in either case as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive's legal representative.

(b)      Termination by the Company. The Company may terminate the Executive's
employment during the Employment Period for Cause or without Cause. For purposes
of this Agreement, "Cause" shall mean the occurrence of any one or more of the
following events unless, to the extent capable of correction, the Executive
fully corrects the circumstances constituting Cause within fifteen (15) days
after receipt of the Notice of Termination (as defined below):

(i)      the Executive's gross misconduct in connection with the performance of
his duties with the Company (other than any such failure resulting from the
Executive's incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not performed his duties;

4

 

 

(ii)      the Executive's commission of an act of fraud or material dishonesty
resulting in reputational, economic or financial injury to the Company;

(iii)      the Executive's commission of, including any entry by the Executive
of a guilty or no contest plea to, a felony or other crime involving moral
turpitude;

(iv)      a material breach by the Executive of his fiduciary duty to the
Company which results in reputational, economic or other injury to the Company;
or

(v)      the Executive's material breach of the Executive's obligations under a
written agreement between the Company and the Executive, including, without
limitation, such a breach of this Agreement.

(c)      Termination by the Executive. The Executive's employment may be
terminated by the Executive for any reason, including with Good Reason or by the
Executive without Good Reason. For purposes of this Agreement, "Good Reason"
shall mean the occurrence of any one or more of the following events without the
Executive's prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i)      a material diminution in Executive's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 2(a) hereof, excluding for this
purpose any isolated, insubstantial or inadvertent actions not taken in bad
faith and which are remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(ii)      the Company's material reduction of the Executive's Base Salary, as
the same may be increased from time to time;

(iii)      a material change in the geographic location of the Principal
Location which shall, in any event, include only a relocation of the Principal
Location by more than twenty-five (25) miles from its existing location; or

(iv)      the Company's material breach of this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive's termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company's cure period.

5

 

 

(d)      Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 12(b) hereof. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.

(e)      Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive's employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions, if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive's employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof),
(ii) computers (including, without limitation, laptop computers, desktop
computers and similar devices) and other portable electronic devices (including,
without limitation, tablet computers), cellular phones/smartphones, credit
cards, phone cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

4.      Obligations of the Company upon Termination. Upon a termination of the
Executive's employment for any reason, the Executive shall be paid, in a single
lump-sum payment on the date of the Executive's termination of employment, the
aggregate amount of the Executive's earned but unpaid Base Salary and accrued
but unpaid vacation pay through the date of such termination (the "Accrued
Obligations").

(a)      Without Cause, For Good Reason or Company Non-Renewal. If the
Executive's employment with the Company is terminated (x) by the Company without
Cause (other than by reason of the Executive's Disability), (y) by the Executive
for Good Reason or (z) by reason of a Non-Renewal of the Employment Period by
the Company and the Executive is willing and able, at the time of such
Non-Renewal, to continue performing services on the terms and conditions set
forth herein during the Renewal Term (in any case, a "Qualifying Termination"),
then following the Executive's Separation from Service (as defined below) (such
date, the "Date of Termination"), in each case, subject to and conditioned upon
compliance with Section 4(d) hereof, in addition to the Accrued Obligations:

6

 

 

(i)      Cash Severance.

(A)      The Executive shall be paid, after a twelve (12) month period
commencing with the first calendar month after the Date of Termination, an
amount equal to three (3) times the sum of (x) the Base Salary in effect on the
Date of Termination, plus (y) the average Annual Bonus earned by the Executive
for the two (2) Company fiscal years ending during the Employment Period and
immediately preceding the Company fiscal year in which such termination occurs
(regardless of whether such amount was paid out on a current basis or deferred),
plus (z) the average Equity Award Value (as defined below) of any Annual Grant
(as defined below) made to the Executive by the Company during the prior two (2)
fiscal years during the Employment Period. For the avoidance of doubt, for
purposes of this Section 4(a)(i)(A), "Annual Bonus" shall include any portion of
the Executive's Annual Bonus received in the form of equity rather than cash.

(B)      For purposes of Section 4(a)(i)(A)(y) hereof, in the event that the
Date of Termination occurs prior to the end of the completion of the first two
(2) full fiscal years of the Company during the Employment Period, then the
amount in Section 4(a)(i)(A)(y) hereof shall be determined by using the
Executive's Target Bonus for any such fiscal years not yet elapsed, together
with Annual Bonus(es) actually earned by the Executive for fiscal years elapsed
during the Employment Period (if any), annualized for any such partial fiscal
year.

(C)      For purposes of Section 4(a)(i)(A)(z) hereof, in the event that the
Date of Termination occurs prior to the end of the completion of the first two
(2) full fiscal years of the Company during the Employment Period, then the
amount in Section 4(a)(i)(A)(z) hereof shall be determined based on the average
Equity Award Value of Annual Grants made to the Executive during the Employment
Period prior to the Date of Termination (if any).

(D)      For purposes of this Agreement, "Equity Award Value" shall mean
(x) with respect to Stock Options and Stock Appreciation Rights (each as defined
in the Plan), the grant date fair value, as computed in accordance with FASB
Accounting Standards Codification Topic 718, Compensation — Stock Compensation
(or any successor accounting standard), and (y) with respect to Awards (as
defined in the Plan) other than Stock Options and Stock Appreciation Rights (and
excluding cash Awards under the Plan), the product of (1) the number of shares
or units subject to such Award, times (2) the "fair market value" of a share of
the REIT's common stock on the date of grant as determined under the Plan. For
purposes of this Agreement, "Annual Grant" shall mean the grant of an
equity-based Award that constitutes a component of a given year's annual
compensation package and shall not include any isolated, one-off or
non-recurring grant outside of the Executive's annual compensation package, such
as (but not limited to) the Restricted Stock Award granted pursuant to Section
2(b)(iii) hereof, an initial hiring Award, a retention Award, an Award that
relates to multi-year or other long-term performance, an outperformance Award or
other similar award, in any event, as determined by the Company in its sole
discretion.

7

 

 

(ii)      Equity Award Acceleration. All outstanding equity awards held by the
Executive on the Date of Termination shall immediately become fully vested and,
to the extent applicable, exercisable. For the avoidance of doubt, all such
equity awards shall remain outstanding and eligible to vest following the Date
of Termination and shall actually vest and become exercisable (if applicable)
and non-forfeitable upon the effectiveness of the Release.

(iii)      COBRA. During the period commencing on the Date of Termination and
ending on the eighteen (18)-month anniversary of the Date of Termination (the
"COBRA Period"), subject to the Executive's valid election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code and the
regulations thereunder (together, the "Code"), the Company shall continue to
provide the Executive and the Executive's eligible dependents with coverage
under its group health plans at the same levels and the same cost to the
Executive as would have applied if the Executive's employment had not been
terminated based on the Executive's elections in effect on the Date of
Termination; provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A (as
defined below) under Treasury Regulation Section 1.409A-1(a)(5), or (B) the
Company is otherwise unable to continue to cover the Executive under its group
health plans without incurring penalties (including, without limitation,
pursuant to Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to the Executive in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof).

Notwithstanding the foregoing, it shall be a condition to the Executive's (or
the Executive's estate's or beneficiaries', if applicable) right to receive the
amounts provided for in Sections 4(a)(i), 4(a)(ii) and 4(a)(iii) hereof that the
Executive (or the Executive's estate or beneficiaries, if applicable) execute
and deliver to the Company an effective release of claims in substantially the
form attached hereto as Exhibit A (the "Release") within twenty-one (21) days
(or, to the extent required by law, forty-five (45) days) following the Date of
Termination and that Executive (or the Executive's estate or beneficiaries, if
applicable) not revoke such Release during any applicable revocation period.

(b)      Death or Disability. Subject to Section 4(d) hereof, if the Executive
incurs a Separation from Service (as defined below) by reason of the Executive's
death or Disability during the Employment Period, in addition to the Accrued
Obligations, all outstanding equity awards held by the Executive on the Date of
Termination shall immediately become fully vested and, as applicable,
exercisable.

(c)      For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Executive's employment for Cause, the Executive terminates the
Executive's employment without Good Reason, or the Executive's employment
terminates for any other reason not enumerated in Sections 4(a) or 4(b) hereof,
in any case, during the Employment Period, the Company shall pay to the
Executive the Accrued Obligations in cash within thirty (30) days after the Date
of Termination (or by such earlier date as may be required by applicable law),
and the Executive shall have no further rights hereunder.

8

 

 

(d)      Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including, without limitation, any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive's
"separation from service" from the Company (within the meaning of Section 409A,
a "Separation from Service") if the Company determines that paying such amounts
at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
day of the seventh month following the date of Separation from Service (or such
earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of the Executive's
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.

(e)      Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 6 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive's
termination of employment.

5.      Change in Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change in Control (as defined in the Plan),
all outstanding Company equity awards held by the Executive as of such date
shall immediately become fully vested and, as applicable, exercisable.

6.      Non-Exclusivity of Rights. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

7.      Excess Parachute Payments, Limitation on Payments.

(a)      Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive's employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the "Total Payments") would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the "Excise
Tax"), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments under this Agreement shall first be
reduced, and the noncash severance payments hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

9

 

 

(b)      Certain Exclusions. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a "payment" within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
"Independent Advisors") selected by the Company, does not constitute a
"parachute payment" within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the "base amount" (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

8.      Confidential Information and Non-Solicitation.

(a)      The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive's employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)      While employed by the Company and, for a period of twelve (12) months
after the Date of Termination, the Executive shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its subsidiaries and affiliates to terminate their employment or
other relationship with the Company and its subsidiaries and affiliates or to
cease to render services to any member of the Company and its subsidiaries and
affiliates and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.

10

 

 

(c)      In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 8(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

9.      Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive's obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive's entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

10.      Successors.

(a)      This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

(b)      This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11.      Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated among the Company and
any subsidiary or affiliate thereof in such manner as such entities determine in
order to reflect the services provided by the Executive to such entities.

12.      Miscellaneous.

(a)      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

11

 

 

(b)      Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive: at the Executive's most recent address on the records of
the Company.

If to the Company:

Plymouth Industrial REIT, Inc.

260 Franklin Street, Suite 1900

Boston, Massachusetts 02110

Attn: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)      Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
"Exchange Act"), then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)      Section 409A of the Code.

(i)      To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (together, "Section 409A").

Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company shall work in good faith with the Executive
to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including,
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 12(d) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.

12

 

 

(ii)      Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed "nonqualified deferred compensation"
subject to Section 409A and Section 4(d) hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A.

(iii)      To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive's right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e)      Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)      Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(g)      No Waiver. The Executive's or the Company's failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)      Entire Agreement. As of the Effective Date, this Agreement, together
with the Restricted Stock Award Agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof.

(i)      Amendment. No amendment or other modification of this Agreement shall
be effective unless made in writing and signed by the parties hereto.

(j)      Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

13

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

By: /s/ Pendleton P. White, Jr.

      Name: Pendleton P. White, Jr.

      Title: President

"EXECUTIVE"

/s/ Jeffrey E. Witherell

Jeffrey E. Witherell

 

14

 

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
"Releasees" hereunder, consisting of Plymouth Industrial REIT, Inc., a Maryland
corporation (the "Company"), each of its subsidiaries, and each of their
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys' fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called "Claims"), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the Executive (as defined in the Employment Agreement, defined
below) by the Releasees, or any of them; any alleged breach of any express or
implied contract of employment; any alleged torts or other alleged legal
restrictions on Releasees' right to terminate the employment of the Executive;
and any alleged violation of any federal, state or local statute or ordinance
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination In Employment Act and the Americans With Disabilities Act.
Notwithstanding the foregoing, this general release (the "Release") shall not
operate to release any rights or claims of the Executor (i) to payments or
benefits under either Section 4(a) or 4(b) of that certain Employment Agreement,
dated as of September 10, 2014, between the Company and the Executive (the
"Employment Agreement"), whichever is applicable to the payments and benefits
provided in exchange for this Release, (ii) to payments or benefits under any
equity award agreement between the Executor and the Company, (iii) with respect
to Section 2(b)(vi) of the Employment Agreement, (iv) to accrued or vested
benefits the undersigned may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with the
Company, (v) to any Claims, including claims for indemnification and/or
advancement of expenses arising under any indemnification agreement between the
Executive and the Company or under the bylaws, articles of incorporation of
other similar governing document of the Company or (vi) to any Claims which
cannot be waived by an employee under applicable law.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys' fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

A-15

 

 

The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys' fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this 10th day of
September, 2014.

 

/s/ Jeffrey E. Witherell

Jeffrey E. Witherell



A-16

